*14In the Supreme Court of Florida, June Term, A. D. 1912, Tallahassee, Fla., September 24, 1912.
To His Excellency,
Albert W. Gilchrist,
Governor of Florida.
Sir:
Your executive communication of the 19th, inst, requesting an opinion upon the matters stated therein has been carefully considered by the justices of the Supreme Court who are in this City. Mr. Justice Hocker is unavoidably absent from the State.
Section 13 of Article IV of the State Constitution provides that, “The Governor may, at anytime, require the opinion of the Justices of the Supreme Court as to the interpretation of any portion of this constitution upon any question affecting his executive powers and duties, and the Justices shall render such opinion in writing.”
The authority of the Justices of the Supreme Court under this section to render an opinion to the Governor at his request is confined to the interpretation of some portion of the constitution upon a question affecting the Governor’s executive powers and duties, and does not authorize an opinion upon a question affecting the executive powers and duties of the Governor in countersigning an order to pay money from the State Treasury that may be authorized by a valid statute. See Advisory Opinion to the Governor, 39 Fla. 397; 50 Fla. 169; 54 Fla. 136; 62 Fla. 4.
The request is, in effect, for an opinion as to whether House Joint Resolution No. 222, relating to an amendment to the State Constitution, that was considered by both Houses of the Legislature at the regular session of *151911, was duly adopted by the Senate within the meaning of the constitution, so as to require the publication of such resolution as a duly proposed amendment to the constitution, and the opinion is requested because such publication seriously affects the executive power and duty of the Governor to countersign warrants drawn on the State Treasurer in payment for the publication.
The terms of the constitution relating to proposed amendments to the constitution and the publication thereof, do not confer any executive powers and duties upon the Governor.
Even though the Senate had never acted at all on the joint resolution, and the publication thereof, as a proposed amendment to the constitution, is not required by law, yet a valid statutory appropriation of money to pay for such publication may authorize the Governor to exercise his constitutional power and duty to countersign an order or warrant drawn in accordance with such statutory appropriation. Therefore the power and duty to countersign an order or warrant to pay for such publication would depend not upon the constitution but upon the statutory appropriation; and the Justices of the Supreme Court are not authorized to render to the Governor at his request an opinion upon statutory enactments that affect his executive powers and duties.
In the advisory opinion to the Governor 43 Fla. 305, 31 South, Rep. 348, the opinion related to the Governor’s power and duty in countersigning a warrant for the pay-, ment of money from the State Treasury where the attempted appropriation was made by a joint resolution which was held to be not a law within the meaning of section 4 of Article IX of the constitution. No such question is presented here.
For the reasons stated you are respectfully advised that *16the Justices are not authorized by the constitution to render to you an opinion upon the question presented.
Very respectfully,
J. B. WHITFIELD,
R. F. TAYLOR,
T. M. SHACKLEFORD,
R. S. COCKRELL,
Justices of the Supreme Court.